 

Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
the 12th day of June, 2015, and effective as of May 1, 2015 (the “Effective
Date”), by and between Campus Crest Communities, Inc. (the “Company”), and Aaron
Halfacre, an individual (“Employee”) (the Company and Employee are hereinafter
sometimes collectively referred to as the “Parties”).

 

RECITALS

 

A.           The Company previously employed Employee as Executive Vice
President – Capital Markets of the Company and currently employs Employee as
President and Chief Investment Officer of the Company.

 

B.           The terms and conditions of Employee’s employment by the Company
are currently set forth in an Employment Agreement, dated as of July 31, 2014
(the “Prior Employment Agreement”).

 

C.           The Parties desire to amend and restate the Prior Employment
Agreement in its entirety and to continue Employee’s employment on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree to amend and restate
the Prior Employment Agreement, as follows:

 

1.            Employment. The Company hereby employs Employee as President and
Chief Investment Officer of the Company, and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth. As a member of
the executive team, Employee will be responsible for assisting in the
development and operation of annual operating plans, building leadership within
the Company, developing systems and procedures, managing day to day
responsibilities of leasing, operations, facilities, acquisitions, dispositions
and joint venture relationships, evaluating opportunities that the Company
considers for investment, capital markets transactions executions, participating
in Company growth strategies, leading investor and lender relations
interactions, earnings preparation, investor strategies, improving and
delivering consistent messaging to the public, and shall have such other duties
and authority as are customary for such positions and as shall from time to time
be assigned to Employee by the Chief Executive Officer (“CEO”) and the Board of
Directors (“Board”) of the Company in their discretion. Employee shall
faithfully and to the best of his ability fulfill such duties and shall devote
his full business time, attention, skill and efforts with undivided loyalty to
the performance of such duties. Employee shall abide by all of the rules,
regulations and policies established or promulgated (whether communicated in
writing, electronically or orally) by the Company from time to time. Employee
agrees that so long as he is an employee of the Company he shall not, without
obtaining the express prior approval in writing of the CEO or the Board engage
in any employment, consulting activity or business other than for the Company,
including serving on boards of directors of other companies. Notwithstanding the
other provisions of this Section 1, Employee is authorized to make and manage
personal business investments of his choice, including, without limitation, the
management of family-owned companies and investments, subject to the limitations
set forth in the Confidentiality and Noncompetition Agreement (as defined below)
and provided that such activities do not materially interfere with the
performance of the Employee’s duties under the Agreement.

 

1

 

 

2.            Compensation and Benefits. During the Term (as defined below),
Employee shall receive the compensation and benefits more particularly described
on Exhibit A attached hereto and made a part hereof.

 

3.            Term. Unless terminated earlier in accordance with Section 4
hereof, this Agreement and Employee’s employment hereunder shall be for an
initial term expiring on July 31, 2016; provided, however, this Agreement shall
automatically renew for an additional one year term at the end of the initial
term and at the end of each one-year renewal period, unless notice that the term
will not be renewed is given by either party in writing at least 90 days prior
to expiration of the then current term (the initial term and any such one-year
extensions are hereafter referred to as the “Term”). For the sake of clarity,
notification of a non-renewal by the Company at least 90 days prior to the
expiration of the Term shall not be considered a “termination” of Employee’s
employment by the Company and as such, shall not invoke the Payment Upon
Termination provisions described in Section 4(B) below, which are only
applicable for a termination of employment occurring during the Term.

 

4.            Termination of Employment.

 

(A)         Termination. The Company may terminate Employee’s employment at any
time for Cause or without Cause (as defined below) upon written notice to
Employee, effective as of the date indicated in such notice (which may be the
date of Employee’s receipt of the notice). Employee may terminate his employment
at any time with or without Good Reason (as defined below) upon delivery to the
Company of thirty (30) days prior written notice. The date which the Company
designates as Employee’s termination date or, if Employee terminates his
employment, the date designated by Employee as stated in the written notice
delivered to the Company, shall be referred to herein as the “Termination Date.”
Upon termination of Employee’s employment with the Company for any reason,
Employee shall resign from all positions held as officer or director of the
Company or its affiliates effective as of the Termination Date.

 

2

 

 

(B)         Payments Upon Termination.

 

(i)          Termination By Employee. In the event Employee terminates his
employment other than for Good Reason, the Company shall be obligated to pay
Employee that pro-rata portion of his current Base Salary payment, as adjusted
for any increase thereto, which is earned but unpaid as of the Termination Date,
the annual cash incentive bonus (if any) earned and payable as of the
Termination Date under the terms of the Company’s Incentive Compensation Plan
(“ICP”) that has not been paid, any accrued but unpaid paid time off (“PTO”) due
to him through the Termination Date and any unreimbursed expenses (collectively,
the “Accrued Obligations”), and Employee will not be entitled to, nor will he
receive, any type of severance payment. If Employee terminates his employment
for Good Reason, he shall receive the Accrued Obligations and the severance
payments set forth in subsection (B)(ii)(b) below in the same amount as for a
Termination by the Company without Cause, subject to the requirements set forth
therein for receipt of such payments, including execution of a Release. If
Employee terminates Employee’s employment, the Company, at its option, may
require Employee to cease providing services during the required thirty (30) day
notice period; provided, however, for purposes of calculating payments upon
termination of employment, Employee shall be treated as if he was employed
during such thirty (30) day period. For purposes of this Agreement, “Good
Reason” shall mean (1) a material involuntary reduction in Employee’s duties,
authority, reporting responsibility or function by the Company, provided that
the Company’s hiring of a permanent Chief Executive Officer and assignment of
duties to such individual customarily performed by a Chief Executive Officer
shall not be an event entitling Employee to terminate his employment for Good
Reason hereunder, (2) a material reduction in Employee’s compensation package
other than as mutually agreed upon by the Parties, (3) Employee’s involuntary
relocation to a principal place of work more than thirty (30) miles from
Charlotte, North Carolina, or (4) a material breach by the Company of its
obligations under this Agreement. Notwithstanding the foregoing, the occurrence
of any of the events described in the preceding sentence will not constitute
Good Reason, unless Employee gives the Company written notice within thirty (30)
days of the initial occurrence of the event that Employee believes constitutes
Good Reason to terminate his employment, the Company fails to cure any such
event within thirty (30) business days of receipt of Employee’s notice, and the
Employee resigns within thirty (30) days after the end of such thirty (30) day
cure period.

 

(ii)         Termination By Company.

 

(a)          Cause. The Company may terminate Employee’s employment for Cause
effective immediately upon written notice to Employee stating the facts
constituting such Cause. If Employee is terminated for Cause, the Company shall
be obligated to pay Employee the Accrued Obligations, and Employee will not be
entitled to, nor will he receive, any type of severance payment. For purposes of
this Agreement, the term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, (4) Employee’s failure or refusal to follow the written directions
of the CEO or the Board after written notice of such failure is delivered to
Employee and Employee fails to cure such failure to the satisfaction of the CEO
or the Board within thirty (30) days of receiving such written notice, or (5)
Employee’s willful breach of any material provision of this Agreement or that
certain Confidentiality and Noncompetition Agreement between Employee and the
Company which shall be entered into contemporaneously with this Agreement (the
“Confidentiality and Noncompetition Agreement”).

 

3

 

 

(b)          Without Cause. The Company may terminate Employee’s employment
without Cause effective immediately upon notice to Employee. In the event the
Company terminates Employee without Cause, the Company shall pay to Employee in
addition to the Accrued Obligations, a severance payment (the “Severance
Payment”) equal to two (2) times the sum of: (1) Employee’s then current annual
Base Salary, as adjusted for any increase thereto, and (2) an amount equal to
the cash incentive bonus paid to the Employee under the ICP for the immediately
preceding fiscal year (provided if no such cash incentive bonus was paid in the
prior fiscal year, the amount shall be 50% of the “target amount” as defined in
the ICP for the year in which the Employee’s Termination Date occurs), provided
that any Transaction Bonuses paid under subsection 4(E) shall be excluded from
the bonus amount. The Severance Payment shall be paid in equal monthly
installments over a period of 24 months commencing no later than sixty (60) days
following Employee’s Termination Date. The payments shall be subject in each
case to applicable withholdings and shall be subject to Employee signing a
Release (as defined in Section 5 below) on or before the thirtieth (30th) day
following Employee’s Termination Date and all revocation periods applicable to
such Release having expired on or prior to the sixtieth (60th) day following
Employee’s Termination Date. The Severance Payments will commence within sixty
(60) days following Employee’s Termination Date, with the exact commencement of
payments to be determined in the sole discretion of the Company, provided that
if such sixty (60) day period commences in one calendar year and ends in the
next, the payments will commence in the second calendar year. For the avoidance
of doubt, Employee shall not be entitled to any Severance Payment under this
subsection if the Employee has not signed the Release, and if all revocation
periods applicable to the Release have not expired on or prior to the sixtieth
(60th) day following Employee’s Termination Date. In addition, the Severance
Payment set forth in this Section is contingent on Employee fully complying with
the terms of the Confidentiality and Noncompetition Agreement signed
contemporaneously herewith. If Employee fails to comply with the terms of the
Confidentiality and Noncompetition Agreement after written notice of such
failure is provided to Employee and Employee fails to cure such noncompliance
within 30 days of receipt of such notice, Employee agrees that the Company has
the right to cease making the payments described in this Section and that the
Company is entitled to recover from Employee any payments it has already made to
Employee.

 

(iii)        Change in Control. In the event, within 24 months following the
date of Change in Control of the Company: (a) Employee is terminated without
Cause by the Company, or (b) Employee terminates his employment for Good Reason,
Employee will receive the Accrued Obligations and a severance payment (the “CIC
Severance Payment”) equal to two (2) times the sum of: (1) Employee’s then
current annual Base Salary, as adjusted for any increase thereto and (2) an
amount equal to the cash incentive bonus paid to the Employee under the ICP for
the immediately preceding fiscal year (provided if no such cash incentive bonus
was paid for the prior fiscal year, the amount under this subsection (2) shall
be 50% of the “target amount” as defined in the Company’s ICP for the fiscal
year in which the Employee’s Termination Date occurs), provided that any
Transaction Bonuses paid under subsection 4(E) shall be excluded from the bonus
amount. The CIC Severance Payment shall be paid in a lump sum within 60 days of
the Termination Date subject to the limitations of subsection 4(C) hereof, shall
be subject to applicable withholdings and shall be subject to Employee signing a
Release on or before the sixtieth (60th) day following Employee’s Termination
Date and all revocation periods applicable to such Release having expired on or
prior to the sixtieth (60th) day following Employee’s Termination Date, provided
that if the sixty (60) day payment period commences in one calendar year and
ends in the next, the payment will be made in the second calendar year. For the
avoidance of doubt, Employee shall not be entitled to any CIC Severance Payment
under this subsection if the Employee has not signed the Release, and if all
revocation periods applicable to the Release have not expired on or prior to the
sixtieth (60th) day following Employee’s Termination Date.

 

4

 

 

For purposes of this Agreement, “Change in Control” means (a) the acquisition at
any time by a “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (“1934 Act”)) who or which are
the beneficial owners (as defined in Rule 13(d)-3 under the 1934 Act), directly
or indirectly, of securities representing more than thirty-five percent (35%) of
the combined voting power in the election of directors of the then outstanding
securities of the Company or any successor of the Company, unless the
acquisition of securities resulting in such ownership by such person or group
had been approved by the Board of Directors of the Company; (b) within any
twelve-month period, the date a majority of members of the Company’s Board of
Directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election; or (c) within any twelve-month period, the
acquisition by any one person, or more than one person acting as a group, of the
assets of the Company that have a total gross fair market value of fifty percent
(50%) or more of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions; provided that such
person or persons is not an entity controlled by the Company or the stockholders
of the Company; provided that, if this Agreement would cause a payment subject
to Section 409A to be made because of the occurrence of a Change in Control,
then such payment shall not be made unless such Change in Control also
constitutes “a change in the ownership of the corporation,” “a change in
effective control of the corporation,” or “a change in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations. The payments to Employee
outlined in this Section are contingent on Employee fully complying with the
terms of the Confidentiality and Noncompetition Agreement signed
contemporaneously herewith. If Employee fails to comply with the Confidentiality
and Noncompetition Agreement, and Company provides written notice and Employee
doesn’t cease, then Employee agrees that the Company has the right not to make
the payment described in this Section and that the Company is entitled to
recover from Employee any payment it has already made to Employee.

 

(iv)        Vesting of Equity Awards. Unless otherwise provided in the
applicable award agreement, in the event of: (1) a termination of Employee by
the Company without Cause, or (2) a termination by Employee for Good Reason, or
(3) a Change in Control, that occurs prior to the date Employee is fully vested
in any outstanding options, restricted shares or other equity awards, then the
vesting schedule for such awards shall be accelerated so that Employee will be
deemed fully vested with respect to all such options, restricted shares or other
equity awards (except for the 50,000 shares described in Section (C) of Exhibit
A, unless the conditions set forth therein have been satisfied) as of his
Termination Date or the date of the Change in Control, whichever is applicable.
To the extent required, the outstanding awards of stock options, restricted
shares and other equity awards are hereby amended to provide for the vesting of
the awards in accordance with the provisions of this section.

 

5

 

 

(v)         Disability. The Company may terminate Employee’s employment upon
Employee’s total disability. Employee shall be deemed to be totally disabled for
purposes of this Agreement if he is unable to perform his essential job duties
under this Agreement by reason of a mental or physical illness or condition
lasting for a period of 120 consecutive days or more, taking into consideration
any reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Company. Whether Employee is
entitled to receive his Base Salary during the period he is unable to work prior
to termination hereunder is contingent on other Company policies and the amount
of leave Employee has available to him under those policies. Upon termination by
reason of Employee’s total disability, the Company’s sole and exclusive
obligation will be to pay Employee the Accrued Obligations, provided Employee
will have such rights under any disability plan as may be provided by the
Company that covers Employee.

 

(vi)        Death. The Employee’s employment shall terminate immediately upon
the death of Employee, without any action on the part of the Company. In such an
event, Employee’s estate shall receive from the Company, in a single lump sum,
the Accrued Obligations plus other death benefits, if any, generally applicable
to the Company’s employees.

 

(C)         Restriction on Payments.

 

(i)          Notwithstanding anything contained herein to the contrary, any
payment or benefit received or to be received by Employee, whether payable
pursuant to the terms of this Agreement or any other plan, arrangements or
agreement with the Company or any affiliate of the Company (collectively, the
“Total Payments”), shall be reduced to the least extent necessary so that no
portion of the Total Payments shall be subject to the excise tax imposed by
Section 4999 of the Code, but only if, by reason of such reduction, the Net
After-Tax Benefit (as defined below) received by Employee as a result of such
reduction will exceed the Net After-Tax Benefit that would have been received by
Employee if no such reduction was made. If excise taxes may apply to the Total
Payments, the foregoing determination will be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by the Company and reasonably
acceptable to Employee. The Company will direct the Accounting Firm to submit
any such determinations and detailed supporting calculations to both Employee
and the Company not less than fifteen (15) days before the date on which a
payment becomes due.

 

(ii)         If the Accounting Firm determines that a reduction in payments is
required pursuant to this Section (C), cash benefits shall first be reduced,
followed by a reduction of non-cash payments, including option or stock award
vesting acceleration, in each case, beginning with payments that would be made
last in time and only to the least extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay or provide such reduced amounts to Employee in accordance with
the terms of this Agreement or any other applicable plan, arrangement or
agreement governing such payments.

 

6

 

 

(iii)        If applicable, Employee and the Company will each provide the
Accounting Firm access to and copies of any books, records and documents in
their respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
(C). The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section C will be
borne by the Company.

 

(iv)        For purposes of this Section (C), “Net After-Tax Benefit” means (a)
the Total Payments that Employee becomes entitled to receive from the Company or
any affiliate of the Company which would constitute “parachute payments” within
the meaning of Code Section 280G, less (b) the amount of all federal, state and
local income and employment taxes payable by Employee with respect to the Total
Payments, calculated at the maximum applicable marginal income tax rate, less
(c) the amount of excise taxes imposed on Employee with respect to the Total
Payments under Section 4999 of the Code.

 

(D)         Code Section 409A. This Agreement shall at all times be interpreted
and operated in compliance with Section 409A of the Code. The Parties intend
that the payments and benefits under this Agreement will qualify for any
available exceptions from coverage under Code Section 409A and this Agreement
shall be interpreted accordingly. Without limiting the generality of the
foregoing and notwithstanding any other provision of this Agreement to the
contrary, (i) with respect to any payments and benefits under this Agreement to
which Code Section 409A applies, all references in this Agreement to the
Termination Date or other termination of Employee’s employment are intended to
mean Employee’s “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i), (ii) each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement, including, without limitation, under Section 4, shall be treated
as a right to a series of separate payments, (iii) each such payment that is
made within 2-1/2 months following the end of the calendar year that contains
the date of the Employee’s Termination Date is intended to be exempt from Code
Section 409A as a short-term deferral within the meaning of the final
regulations under Code Section 409A, (iv) each such payment that is made later
than 2-1/2 months following the end of the calendar year that contains the date
of the Employee’s Termination Date is intended to be exempt under the two-times
pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation on
the availability of that exception specified in the regulation, and (v) each
payment that is made after the two-times pay exception ceases to be available
shall be subject to delay (if necessary) as provided for “specified employees”
below.

 

If Employee is a “specified employee” within the meaning of Code Section 409A at
the time of Employee’s separation from service, then to the extent necessary to
avoid subjecting Employee to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six-month period immediately following Employee’s separation from
service shall not be paid to Employee during such period, but shall instead be
accumulated and paid to Employee (or, in the event of Employee’s death, to
Employee’s estate) in a lump sum on the first business day after the earlier of
the date that is six months following Employee’s separation from service or
Employee’s death.

 

7

 

 

To the extent any reimbursements or in-kind benefits due to Employee under this
Agreement are subject to Code Section 409A, (i) the expenses eligible for
reimbursement or the in-kind benefits provided in any given calendar year will
not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other calendar year; (ii) the reimbursement of an eligible
expense must be made no later than the last day of calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursements or in-kind benefits cannot be liquidated or exchanged for any
other benefit.

 

Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Section 409A from Employee or any other individual to the Company or any of its
affiliates.

 

(E)         Transaction Bonuses.

 

(i)          In General. Subject to the terms and conditions hereinafter
provided, to ensure the retention and performance of Employee for a period that
will enable the Company to execute certain financial, operational and strategic
initiatives in a timely and successful manner, the Company agrees to pay
Employee the Transaction Bonuses as hereinafter provided. The Transaction
Bonuses shall only be payable if the discrete Transactions (as hereinafter
defined) are consummated by the dates (hereinafter a “Transaction Date”) set
forth for the Transaction. A Transaction Bonus will be paid in cash (subject to
applicable withholdings) within thirty (30) days after a Transaction Date. To
the extent applicable, a Transaction Bonus shall be payable to Employee in
addition to any amounts that Employee may be eligible to receive upon
termination of employment under Section 4(B) above.

 

(ii)         Transactions and Transaction Bonuses. For purposes of this
Agreement, “Transaction” and the related “Transaction Bonus” are set forth in
subsections (a), (b) and (c) below. The total amount of the Transaction Bonuses
shall not exceed $1,000,000. The Board shall in good faith determine whether a
Transaction has occurred and designate the Transaction Date.

 

(a)          Montreal Sale. The closing of the sale of both Montreal properties.
If the Transaction Date occurs on or before September 1, 2015, the Transaction
Bonus will be $500,000. If the Transaction Date occurs after September 1, 2015,
the following Transaction Bonus is payable for this Transaction: by September
30, 2015 - $350,000; by November 30, 2015 - $300,000; by January 31, 2016 -
$255,000. No bonus shall be payable for this Transaction unless (1) the net cash
consideration received by the Company is an amount at which the CEO determines
to constitute extraordinary efforts by Employee and (2) the current obligations
to the Company’s lenders to the Montreal properties is fully assumed or
extinguished by the buyer.

 

8

 

 

(b)          HSRE JV Property Swap. Except as provided in the next paragraph,
the consummation of the HSRE JV property swap. If the Transaction Date occurs on
or before September 30, 2015, the Transaction Bonus will be $255,000. If the
Transaction Date occurs after September 30, 2015, the following Transaction
Bonus is payable for this Transaction: by November 30, 2015 - $215,000; by
January 31, 2016 - $170,000. No bonus will be payable for this Transaction
unless the net cash consideration to the Company under the currently
contemplated transaction that involves a sale to the buyer of the Company’s JV
interest in the Norman and Louisville properties and a transfer to the Company
of the buyer’s interest in the Company’s Fayetteville, Indiana and Greensboro
properties is an amount at which the CEO determines to constitute extraordinary
efforts by Employee.

 

If this Transaction does not occur separately with any third party because these
properties are otherwise sold or transferred through an overall business
transaction, then the Transaction Bonus amount separately attributable to this
Transaction will roll into and be paid as part of the Transaction described in
subsection (c) below.

 

(c)          Overall Business Transaction. The (a) sale, merger, exchange,
disposition or other transfer of all or substantially all of the outstanding
equity interests of the Company or all or substantially all of the assets and
business of the Company or (b) recapitalization or refinancing of the overall
business of the Company. If the Transaction Date occurs on or before September
1, 2015, the Transaction Bonus will be $300,000. If the Transaction Date occurs
after September 1, 2015, the following Transaction Bonus is payable for this
Transaction: by September 30, 2015 - $200,000; by November 30, 2015 - $175,000;
by January 31, 2016 - $150,000.

 

5.            Release. Employee agrees that payment by the Company of the
amounts set out in Section 4 above is contingent upon Employee executing a
release in form acceptable to the Company (the “Release”), which shall recite
that such payments are in full and final settlement of any and all actions,
causes of actions, suits, claims, demands and entitlements whatsoever which
Employee has or may have against the Company, its affiliates and any of their
respective directors, officers, employees, shareholders, representatives,
successors and assigns.

 

6.            Expenses. The Company shall reimburse Employee for all necessary
and reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

 

7.            Recoupment of Incentive Compensation. Performance-related bonuses
and other incentive compensation, including equity awards, paid or granted to
Employee will be subject to the terms of any policy of recoupment adopted or
amended from time to time by the Board or a Committee of the Board as they deem
necessary or desirable to comply with the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (providing for
recovery of erroneously awarded compensation), Section 304 of the Sarbanes-Oxley
Act of 2002 (providing for forfeiture of certain bonuses and profits), and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission and applicable listing standards of a national securities exchange
adopted in accordance with either of those Acts, which policy is incorporated
into this Agreement by this reference.

 

8.            Survival Of Certain Provisions. Any provisions hereof that by
their terms survive the termination of Employee’s employment or the termination
of this Agreement shall not be discharged or dissolved upon, but shall survive
the termination of the employment of Employee with the Company.

 

9

 

 

9.            Representations And Warranties Of Employee. As of the date hereof
and at all times during the term hereof, Employee represents and warrants to the
Company that (a) Employee has not entered into and is not bound by any
agreement, understanding or restriction (including, without limitation, any
covenant restricting competition or solicitation or agreement relating to trade
secrets or confidential information) with any third party that in any way
limits, restricts or would prevent the employment of him by the Company under
this Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

 

10.           Indemnity. Employee acknowledges that the Company has relied upon
the representations contained in Section 9 hereof. Employee agrees to indemnify
and hold the Company, its directors, officers, employees, agents,
representatives, affiliates, parent, subsidiary and related companies,
representatives and consultants and their insurers and attorneys harmless
against any and all claims, liabilities, losses, damages, costs, fees or
expenses including, without limitation, reasonable legal fees and costs incurred
by the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers by reason of an alleged violation by Employee of
any of the representations contained in Section 9 hereof.

 

11.           Notices. Notices required to be given under this agreement must be
in writing and will be deemed to have been given when notice is personally
served, one business day after notice is sent by reliable overnight courier or
three business days after notice is mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the following
addresses:

 

If to the Company Campus Crest Communities, Inc.   2100 Rexford Road, Suite 414
  Charlotte, NC 28211   Attention:  Chairman of the Board     With copy to
William J. Vesely, Jr.   Kilpatrick Townsend & Stockton LLP   Suite 2800   1100
Peachtree Street NE   Atlanta, GA 30309-4528     If to Employee Aaron S.
Halfacre   4415 Saint Davids Street   Philadelphia, PA  19127

 

10

 

 

12.          Enforceability and Reformation: Severability. The Parties intend
for all provisions of this Agreement to be enforced to the fullest extent
permitted by law. Accordingly, in the event that any provision or portion of
this Agreement is held to be illegal, invalid or unenforceable, in whole or in
part, for any reason, under present or future law, such provision shall be
severable and the remainder thereof shall not be invalidated or rendered
unenforceable or otherwise adversely affected. Without limiting the generality
of the foregoing, if a court or arbitrator should deem any provision of this
Agreement to create a restriction that is unreasonable as to scope, duration or
geographical area, the Parties agree that the provisions of this Agreement shall
be enforceable in such scope, for such duration and in such geographic area as
such court or arbitrator may determine to be reasonable.

 

13.          Benefit. The rights, obligations and interests of Employee
hereunder may not be sold, assigned, transferred, pledged or hypothecated.
Employee shall have no right to commute, encumber or dispose of the right to
receive payments hereunder, which payments and the right thereto are
non-assignable and non-transferable, and any attempted assignment or transfer
shall be null and void and without effect. This Agreement and its obligations
shall inure to the benefit of and be binding and enforceable by the successors
and assigns of the Company, including, without limitation, any purchaser of the
Company, regardless of whether such purchase takes the form of a merger, a
purchase of all or substantially all of the Company’s assets or a purchase of a
majority of the outstanding capital stock of the Company.

 

14.          Dispute Resolution. All controversies, claims, issues and other
disputes (collectively, “Disputes”) arising out of or relating to this Agreement
or Employee’s employment hereunder shall be subject to the applicable provisions
of this Section.

 

(A)         Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

(B)         Interstate Commerce. The Parties hereto acknowledge that (i) they
have read and understood the provisions of this Section regarding arbitration
and (ii) performance of this Agreement will be in interstate commerce as that
term is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the
parties contemplate substantial interstate activity in the performance of this
Agreement including, without limitation, interstate travel, the use of
interstate phone lines, the use of the U.S. mail services and other interstate
courier services.

 

(C)         Waiver of Jury Trial. If any Dispute is not arbitrated for any
reason, the parties desire to avoid the time and expense relating to a jury
trial of such Dispute. Accordingly, the parties, for themselves and their
successors and assigns, hereby waive trial by jury of any Dispute. The Parties
acknowledge that this waiver is knowingly, freely, and voluntarily given, is
desired by all Parties and is in the best interests of all Parties.

 

11

 

 

15.          Amendment. This Agreement may not be amended, modified or changed,
in whole or in part, except by a written instrument signed by a duly authorized
officer of the Company and by Employee.

 

16.          Waiver. No failure or delay by either of the Parties in exercising
any right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

17.          Access To Counsel. Employee acknowledges that he has had full
opportunity to review this Agreement and has had access to independent legal
counsel of his choice to the extent deemed necessary by Employee to interpret
the legal effect hereof.

 

18.          Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of North Carolina. For any claims
for relief which are excepted from the arbitration provision as set out above,
the Parties submit to the service and exclusive personal jurisdiction of the
federal or state courts of Charlotte, North Carolina and irrevocably waive all
defenses inconsistent with the terms of this Section.

 

19.          Fees And Costs. If either Party initiates any action or proceeding
(whether by arbitration or court proceeding) to enforce any of its rights
hereunder or to seek damages for any violation hereof, then, the Parties shall
bear their respective costs and expenses of any such action or proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding. If a dispute is arbitrated, all costs and fees of the arbitrator(s)
shall be paid by the Company.

 

20.          Offset. The Company shall have the right to offset against any sums
payable to Employee, any amounts owing to the Company as a result of expense
account indebtedness, failure to return Company property, or other advances or
debts due.

 

21.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Execution and delivery by
facsimile shall constitute good and valid execution and delivery unless and
until replaced or substituted by an original executed instrument.

 

22.          Interpretation. The language used in this Agreement shall not be
construed in favor of or against either of the Parties, but shall be construed
as if both of the Parties prepared this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction shall be applied against
any such Party.

 

12

 

 

22.          Execution of Further Documents. The Parties covenant and agree that
they shall, from time to time and at all times, do all such further acts and
execute and deliver all such further documents and assurances as shall be
reasonably required in order to fully perform and carry out the terms of this
Agreement.

 

23.          Entire Agreement. This Agreement and the Exhibit attached hereto
represent the entire understanding and agreement between the Parties with
respect to the subject matter hereof and shall supersede any prior agreements
and understanding between the Parties with respect to that subject matter.

 

IN WITNESS WHEREOF, each of the Parties has executed this Amended and Restated
Employment Agreement as of the date first above written.

 

  CAMPUS CREST COMMUNITIES, INC.         By: /s/ David Coles   Name: David Coles
  Title: Interim CEO         EMPLOYEE   /s/ Aaron S. Halfacre   Aaron S.
Halfacre

 

13

 

 

Exhibit A

Compensation and Benefits

 

(A)         Employee’s employment with the Company initially became effective on
July 31, 2014. Within thirty days of July 31, 2014, Employee received a signing
bonus of $50,000, payable in shares of the Company, with the number of shares
equaling 6,250 as determined by the price of Company shares at the close of
trading on July 31, 2014. If Employee voluntarily terminates his employment with
the Company prior to the one year anniversary of July 31, 2014, he will forfeit
to the Company the shares prior to his last day of employment.

 

(B)         On July 31, 2014, Employee was granted 30,000 Company restricted
shares under the Company’s Amended and Restated Equity Incentive Plan (the
“EICP”), which shares were initially eligible to vest over a three-year period
commencing July 31, 2014 and which shares are subject to the terms and
conditions of a separate award agreement. The Company hereby agrees to amend the
award agreement to provide that such 30,000 restricted shares shall vest on
August 1, 2015, subject to Employee being employed by the Company on such date.
Any unvested Company restricted shares will immediately vest at the time of a
Change in Control. If the Employee is terminated by the Company without Cause,
the Employee terminates for Good Reason, the Employee dies or the Employee is
terminated due to his disability as set forth in Section 4(B)(v) of the
Agreement, any unvested Company restricted shares will immediately vest.

 

(C)         On July 31, 2014, Employee was granted 50,000 Company performance
shares under the EICP which shall be eligible to vest as follows and which
performance shares shall be subject to the terms and conditions of a separate
award agreement:

 

(i)          10,000 Company performance shares shall vest, and fully vested
Company common shares shall promptly thereafter be delivered to Employee, upon
the Company’s common share price closing at or above $9.00 per share;

 

(ii)         15,000 Company performance shares shall vest, and fully vested
Company common shares shall promptly thereafter be delivered to Employee, upon
the Company’s common share price closing at or above $10.00 per share;

 

(iii)        15,000 Company performance shares shall vest, and fully vested
Company common shares shall promptly thereafter be delivered to Employee, upon
the Company’s common share price closing at or above $11.50 per share; and

 

(iv)        10,000 Company performance shares shall vest, and fully vested
Company common shares shall promptly thereafter be delivered to Employee, upon
the Company’s common share price closing at or above $13.00 per share.

 

14

 

 

(v)         Notwithstanding the foregoing or anything in Section 3(B)(iv) of the
Agreement to the contrary, the performance shares shall not vest any earlier
than the first anniversary of July 31, 2014 and if the applicable share price
thresholds are satisfied prior to the first anniversary of July 31, 2014, the
relevant portion of the Company performance shares shall not vest, and Company
common shares shall not be delivered, until the first anniversary of July 31,
2014, provided the Employee remains in service until such date. If prior to the
first anniversary of July 31, 2014 but after a time when the Company’s common
share price equals or exceeds one or more of the share price thresholds above,
the Employee is terminated by the Company without Cause, the Employee terminates
for Good Reason, the Employee dies or the Employee is terminated due to his
disability as set forth in Section 3(B)(v) of the Agreement, the portion of the
performance shares for which the share price thresholds have been satisfied
shall immediately vest and the Company common shares shall promptly be delivered
to the Employee. Notwithstanding anything in the EICP or the Agreement to the
contrary, in no event shall any of the performance shares vest if Employee’s
employment is terminated for any reason prior to the attainment of the
applicable share price thresholds.

 

(vi)        If the share prices set forth above are not achieved prior to the
third anniversary of July 31, 2014, the grants referenced in this Section (C)
shall be immediately forfeited.

 

(vii)       Until such time as the Company performance shares may be forfeited,
the Employee will be paid an amount in dividends each quarter on the unvested
Company performance shares.

 

(viii)      Notwithstanding anything in the EICP to the contrary, any unvested
Company performance shares will immediately vest at the time of a Change in
Control, and fully vested Company common shares shall promptly thereafter be
delivered to Employee, but only if the share price thresholds have been
satisfied prior to the Change in Control.

 

(D)         Employee shall receive a base salary of $350,000 per year (as such
base salary may hereafter from time to time be adjusted as provided herein, the
“Base Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by
the Company’s Compensation Committee (the “Committee”) and the Board of
Directors (the “Board”) of the Company and may be adjusted upward in its sole
discretion. The Base Salary shall be paid during the period of employment in
accordance with the Company’s normal payroll policies and practices in effect
from time to time. The Base Salary and all other payments hereunder shall be
subject to all applicable employment and withholding taxes.

 

(E)         In addition to the Base Salary, Employee is eligible to participate
in the Company’s Incentive Compensation Plan (the “ICP”) with a target potential
bonus equal to one Hundred Percent (100%) of Base Salary if performance targets
are achieved. The ICP performance measures shall be approved annually by the
Committee and approved by the Board, which may include adjustment in the target
and performance bonus amounts. Employee’s eligibility for or entitlement to any
payments under the ICP shall be subject to the terms of the ICP.

 

The Company agrees to pay Employee an incentive bonus under the ICP for his
performance during fiscal year 2014 in the amount of $600,000, payable in a lump
sum on or about September 30, 2015, if Employee is an employee in good standing
on such date (the “2014 Bonus”). The 2014 Bonus is in full settlement of any
employment awards for the year ended 2014.

 

15

 

 

Subject to Employee’s being an employee in good standing on each payment date,
the Company agrees to pay Employee an incentive bonus under the ICP for fiscal
year 2015 in the amount of $350,000, payable in the following installments on or
about the dates indicated (the “2015 Bonus”). The full payment of this incentive
bonus is conditional upon the achievement of mutually (Committee and Employee)
determined and agreed to performance metrics for the calendar year 2015 and
determinable in respect of the August 1, 2015 payment by assessing performance
through July 31, 2015, the November 1, 2015 payment by assessing performance
through September 30, 2015 and the February 1, 2016 payment by assessing
performance through calendar year 2015.

 

August 1, 2015 - $70,000

 

November 1, 2015 - $87,500

 

February 1, 2016 - $192,500

 

If Employee is terminated by the Company without Cause or Employee terminates
for Good Reason, Employee will be entitled to the full amount of the 2014 Bonus
and a prorata portion of the 2015 Bonus based upon the number of days he was an
active employee in 2015 compared to 365 days. All entitled amounts will be paid
within thirty (30) days of Employee’s Termination Date. If Employee is
terminated by the Company for Cause or Employee terminates other than for Good
Reason, no additional amount will be paid after his Termination Date.

 

(F)         Subject to approval by the Board, the Employee will be eligible to
participate in the Company’s Equity Incentive Compensation Plan (“EICP”) and
receive awards under the EICP as determined by the Board. Employee’s eligibility
for or entitlement to any awards or payments under the EICP shall be subject to
the terms of the EICP.

 

(G)         Subject to, and in accordance with, their terms, Employee shall be
entitled to participate in any plans, insurance policies or contracts maintained
by the Company relating to retirement, health, disability, auto, and other
related benefits, as they may be amended from time to time. These currently
include health, dental and life insurance, and 401K. Employee’s rights and
entitlements with respect to any such benefits shall be subject to the
provisions of the relevant plans, contracts or policies providing such benefits.
In addition, Employee shall be entitled to participate in the executive life
insurance, disability and non-qualified deferred compensation plans of the
Company, as they may be amended from time to time. In addition, Employee shall
accrue vacation and other paid time off benefits in accordance with the terms of
the applicable Company policy, as it may be amended from time to time. Nothing
contained herein or in any employment offer shall be deemed to impose any
obligation on the Company to maintain or adopt any such plans, policies or
contracts or to limit the Company’s right to modify or eliminate such plans,
policies or contracts in its sole discretion.

 

(H)         Employee hereby acknowledges and agrees that, except as set forth in
the Employment Agreement and this Exhibit A or as approved by the Company in
writing, he shall not be entitled to receive any other compensation, payments or
benefits in connection with his employment under this Agreement.

 

16

 